Citation Nr: 1627804	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-28 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression with panic attacks.

2. Entitlement to service connection for hallux valgus deformity, left foot.

3. Entitlement to service connection for a right foot disability.

4. Entitlement to service connection for bilateral glaucoma.

5. Entitlement to service connection for asthma.

6. Entitlement to service connection for erectile dysfunction


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge via live videoconference.  However, the Veteran failed to report to his scheduled March 2016 videoconference hearing.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

While the Veteran has filed a claim for service connection for depressive disorder with panic attacks, the Board has expanded the issue to include all psychiatric disorders, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).


FINDINGS OF FACT

1. An acquired psychiatric disorder, including depression with panic attacks, did not have its onset in service and is not otherwise related to active duty; a psychosis did not manifest within the first post service year.

2. Hallux valgus deformity, left foot, did not have its onset in service and is not otherwise related to active duty.

3. A right foot disability did not have its onset in service and is not otherwise related to active duty.
4. Bilateral glaucoma did not have its onset in service and is not otherwise related to active duty.

5. Asthma did not have its onset in service and is not otherwise related to active duty.

6. Erectile dysfunction did not have its onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for an acquired psychiatric disorder, to include depression with panic attacks, have not been met on a direct or presumptive basis.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for hallux valgus, left foot are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3. The criteria for service connection for a right foot disability are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4. The criteria for service connection for bilateral glaucoma are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5. The criteria for service connection for asthma are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6. The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated January 2011 to the Veteran, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  The Veteran stated that he has not received medical treatment from VA.  See August 2010 Claim.  The Veteran provided some medical treatment records from the Cleveland Clinic on his own.  Along with the January 2011 VCAA notice letter, the RO instructed the Veteran to complete VA Form 21-4142 to identify any private treatment he has received and to authorize VA to request those records.  The Veteran did not respond to that request.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  Thus, all identified records have been obtained.

The Board also notes that the Veteran reported applying for Social Security Administration (SSA) Supplemental Security Income (SSI) disability benefits.  See August 2010 Claim.  However, during the February 2011 VA examination, the 68 year old Veteran reported that this was "regular social security," and did not indicate that it was based on disability.  Additionally, he has reported receiving disability benefits from the Ohio Public Employees Retirement System.  See February 2011 VA Examination Report.  However, there is no evidence, and the Veteran did not indicate, that there was any disability determination based on any of the disabilities for which the Veteran is claiming service connection on this appeal.  As there is no indication that there are outstanding records relevant to the claims being decided herein, a remand is not warranted on this basis.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  See also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (finding that 38 C.F.R. § 3.159(c)(3) requires VA to seek to obtain all records, regardless of relevance, from VA, but only relevant records from other Federal departments or agencies).

The Veteran was afforded VA examinations for a left foot disability and an acquired psychiatric disorder.  For the reasons indicated in the discussion below, the Board finds that the examiners performed through evaluations of the Veteran, reviewed the evidence of record and offers clear opinions as to the etiology of those disabilities, which were supported by cogent rationales.  Thus, the Board considers those examinations adequate for determining whether service connection is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that with respect to the claims for asthma, bilateral glaucoma, a right foot disability and erectile dysfunction, the Veteran was not afforded VA examinations detailing the etiology of such disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 81   (2006); see also 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this case, however, as shown in the discussion below, there is no indication or argument that a right foot disability, erectile dysfunction, asthma, or bilateral glaucoma may be associated with service.  Rather, with regard to those claims, the evidence in support consists of what are essentially conclusory generalized lay statements alleging nexus between current disabilities and service.  The Federal Circuit has held that such statements do not meet the standard to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A. Acquired Psychiatric Disorder

The Veteran has been diagnosed with major depressive disorder and generalized anxiety disorder.  See Cleveland Clinic Treatment Records.

Service treatment records document that upon entry to service the Veteran reported having experienced depression or excessive worry and loss of memory or amnesia.  See March 1968 Report of Medical History.  Nonetheless, he was clinically evaluated as normal as to any psychiatric problems upon entrance.  See March 1968 Report of Medical Examination.  The Veteran was deemed qualified for service and inducted into active duty.  See id.  Therefore, an acquired psychiatric disorder was not "noted" upon entrance into service, the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See Crowe v. Brown, 7 Vet. App. 238, 245   (1994); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The Veteran received treatment for mental health symptoms in service.  In January 1969, the Veteran reported family problems and anxiety.  He was diagnosed with nerves.  A February 1969 record notes treatment for nerves and insomnia.  The Veteran reported occasional crying spells, sleep disturbance, suicidal thoughts and indecisiveness.  The Veteran reported that a letter from his girlfriend stated that she would commit suicide if the Veteran did not leave service.  The Veteran reported enlisting to avoid a burglary charge.  A history of absent without leave (AWOL) and Article 15s was noted.  The Veteran was diagnosed with depressive neurosis, mild.  No other treatment records document psychiatric symptoms.  Upon separation, the Veteran was evaluated as clinically normal with regard to any psychiatric problems.  See March 1970 Report of Medical Examination.

The Veteran was afforded a VA examination in February 2011.  The examiner noted the Veteran's in-service psychiatric problems.  The Veteran reported that he began seeing a psychiatrist in 2002, when he began having problems at work.  The examiner noted previous diagnoses of depressive disorder and anxiety disorder.  The examiner diagnosed the Veteran with malingering.  The examiner stated that the Veteran was uncooperative in answering question.  The examiner stated that Veteran lacked credibility and was evasive in answering questions.  The examiner stated that the Veteran may have developed depressive symptoms in 2002, when he obtained an early retirement as a bus driver, but there was no evidence that those symptoms were at all related to the Veteran's military service.  The examiner explained that the Veteran entered service to avoid prosecution for burglary and avoided service in Vietnam by going AWOL and performing poorly.  The examiner also explained that the Veteran worked in a military hospital in the psychiatric ward, where he would have learned about mental health symptoms.  The examiner noted that the Veteran's service involved "some wild weekends," that involved illegal drugs, beach trips and binge drinking.  Thus, the examiner concluded that the Veteran's mental health symptoms were not related to his active service. 

As the examiner explained the reasons for her conclusions based an accurate characterization of the evidence, her opinion that the Veteran's current psychiatric disorders are not related to service is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The examiner explained why she concluded that the Veteran was malingering, based on his evasive his answers to questions, and why the evidence reflected that there was no relationship between his current psychiatric disorders and his in-service psychiatric symptoms.
 
While the Veteran has argued that his mental health symptoms are related to service, these statements relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  To the extent that the Veteran's statements are competent, the Board finds that the specific, reasoned opinion of the trained mental health professional who conducted the February 2011 VA examination of greater probative weight than the Veteran's more general lay assertions.  The Board also finds the length of time between service and the Veteran's filing of his claim for service connection for a psychiatric disability, approximately 40 years, as another factor weighing against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  This evidence also reflects that a psychosis did not manifest within a year of separation from service.

The weight of the evidence is against the Veteran's claim.  The most probative evidence-the February 2011 VA examiner's opinion-is not countered by any equally probative evidence.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and entitlement to service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Left Foot Hallux Valgus

The Veteran has been diagnosed with left foot hallux valgus deformity.  See February 2011 VA Examination Report.

In service, upon entrance, the Veteran denied foot trouble.  See March 1968 Report of Medical History.  In August 1968, the Veteran complained of left foot pain with walking.  While left foot pain was reported in service, upon separation no left foot problems were noted and the Veteran was evaluated as clinically normal upon separation.  See March 1970 Report of Medical Examination.

The Veteran was afforded a VA examination in January 2011.  The Veteran recalled left foot problems in service.  He believed it may have been a bunion.  The examiner was unable to opine as to the etiology of the Veteran's left foot disability as the examiner was without a copy of the Veteran's claims file.  After receipt of the claims file, the examiner concluded that it was less likely than not that the Veteran's left foot disability was related to service.  As rationale, the examiner explained that the Veteran's left foot disability was related to a naturally occurring phenomenon, not service.  While not extensive, the examiner's rationale is sufficient to accord his opinion some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The Board finds this opinion probative as the examiner offered a clear opinion supported by an adequate rationale.  See Caluza, 7 Vet. App. at 506. 
There is no contrary medical opinion in the evidence of the record, and while the Veteran has argued that his left foot disability is related to service, these statements relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4.  To the extent that the Veteran's statements are competent, the Board finds that the opinion of the trained medical professional who conducted the January 2011 VA examination that the disability was naturally occurring rather than related to service based on review of the claims file and examination of the Veteran is of greater probative weight than the Veteran's more general lay assertions.  Moreover, as discussed above, the nearly 40 year gap between the Veteran's filing of his claim for service connection and his separation is also a factor in the Board's determination that the evidence is against the claim.  See Maxson, 230 F.3d. at 1333.

The weight of the evidence is against the Veteran's claim. The most probative evidence-the January 2011 VA examiner's opinion-is not countered by any equally probative evidence.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and entitlement to service connection for left foot hallux valgus is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C. Right Foot Disability

The Veteran asserts that he suffered a right foot disability during service.

A review of the Veteran's service treatment records reveals no complaints of right foot problems.  As noted above, service treatment records note left foot problems; however, right foot problems are not noted within the service treatment records.  The Veteran's separation medical examination notes no foot problems.

There is no evidence that any current foot disability was incurred in or otherwise related to the Veteran's period of service.  To the extent that the Veteran argues such, he is not competent to offer such an etiological opinion.  See Jandreau, 492 F.3d at 1377, n. 4.  Further, the length of time between service and the Veteran's claim is evidence against a finding that service connection is warranted.  See Maxson, 230 F.3d. at 1333.  The only evidence in support of the claim consists of the Veteran's conclusory generalized lay statements, which are insufficient to warrant service connection or a VA examination.  Waters, 601 F.3d at 1278-1279.

For the foregoing reasons, the preponderance of the evidence is against the claim, the benefit of the doubt is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

D. Bilateral Glaucoma

The Veteran asserts that service connection for bilateral glaucoma is warranted.

Service treatment records reveal no complaints of glaucoma in service.  The Veteran conceded that bilateral glaucoma did not begin until 2000, many decades following service.  See August 2000 Claim.

There is no evidence that glaucoma was incurred in or otherwise related to the Veteran's period of service.  To the extent that the Veteran argues such, he is not competent to offer such an etiological opinion.  See Jandreau, 492 F.3d at 1377, n. 4.  Further, the length of time between service and the Veteran's claim is evidence against a finding that service connection is warranted.  See Maxson, 230 F.3d. at 1333.  The only evidence in support of the claim consists of the Veteran's conclusory generalized lay statements, which are insufficient to warrant service connection or a VA examination.  Waters, 601 F.3d at 1278-1279.

For the foregoing reasons, the preponderance of the evidence is against the claim, the benefit of the doubt is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

E. Asthma

The Veteran has claimed service connection for asthma is warranted.

Service treatment records reveal no complaints of asthma in service.  The Veteran conceded that asthma did not begin until 2002, many decades following service.  See August 2000 Claim.

There is no evidence that asthma was incurred in or otherwise related to the Veteran's period of service.  To the extent that the Veteran argues such, he is not competent to offer such an etiological opinion.  See Jandreau, 492 F.3d at 1377, n. 4.  Further, the length of time between service and the Veteran's claim is evidence against a finding that service connection is warranted.  See Maxson, 230 F.3d. at 1333.  The only evidence in support of the claim consists of the Veteran's conclusory generalized lay statements, which are insufficient to warrant service connection or a VA examination.  Waters, 601 F.3d at 1278-1279.

For the foregoing reasons, the preponderance of the evidence is against the claim, the benefit of the doubt is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

F. Erectile Dysfunction

The Veteran has claimed service connection for erectile dysfunction is warranted.

Service treatment records reveal no complaints of erectile dysfunction in service.  The Veteran conceded that erectile dysfunction did not begin until 2000, many decades following service.  See August 2000 Claim.

There is no evidence that erectile dysfunction was incurred in or otherwise related to the Veteran's period of service.  To the extent that the Veteran argues such, he is not competent to offer such an etiological opinion.  See Jandreau, 492 F.3d at 1377, n. 4.  Further, the length of time between service and the Veteran's claim is evidence against a finding that service connection is warranted.  See Maxson, 230 F.3d. at 1333.  The only evidence in support of the claim consists of the Veteran's conclusory generalized lay statements, which are insufficient to warrant service connection or a VA examination.  Waters, 601 F.3d at 1278-1279.

For the foregoing reasons, the preponderance of the evidence is against the claim, the benefit of the doubt is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for left foot hallux valgus is denied.

Service connection for a right foot disability is denied.

Service connection bilateral glaucoma is denied.

Service connection for asthma is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


